Exhibit 99.1 For Immediate Release Rentech Announces Organizational Changes to Implement its Synthetic Fuels Strategy LOS ANGELES (January 7, 2009) – Rentech, Inc. (NYSE Alternext US: RTK) announced today organizational changes designed to better align its management structure with the Company’s strategy for the commercial deployment of the Rentech Process for manufacturing clean synthetic fuels. Douglas Miller has been appointed Executive Vice President of Renewable Energy Businesses. In this capacity, Mr. Miller will be responsible for the development of Rentech’s biomass initiatives. Mr. Miller previously served as Executive Vice President and Chief Operating Officer of the Company. Richard Penning, Executive Vice President of Commercial Affairs, will continue to be responsible for the development of Rentech’s fossil-based synthetic fuels and chemicals facilities and for all domestic and international licensing initiatives, technology and product development and certification. Dr. Harold Wright, Senior Vice President and Chief Technology Officer, will continue to report to Mr. Penning. John Diesch, Senior Vice President of Operations, will manage all of the Company’s operating assets, including Rentech Energy Midwest Corporation (REMC), the Product Demonstration Unit (PDU), the proposed Rentech Strategic Fuels and Chemicals Complex near Natchez, Mississippi, and new synthetic fuels plants as they come online. Messrs.
